Citation Nr: 1007425	
Decision Date: 03/01/10    Archive Date: 03/11/10

DOCKET NO.  07-32 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
lateral epicondylitis left (dominant extremity) elbow.  

2.  Entitlement to an initial compensable evaluation for 
degenerative joint disease of the right knee.  

3.  Entitlement to an initial compensable evaluation for 
degenerative joint disease of the left knee.  


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel




INTRODUCTION

The Veteran reportedly had active service from July 1976 to 
July 2006 and reserve service.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 2006 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  A notice of 
disagreement was filed in November 2006, a statement of the 
case was issued in July 2007, and a substantive appeal was 
received in October 2007.  The Veteran requested a Board 
hearing, however, he withdrew that request in November 2009.

The issue of an increased initial evaluation for lateral 
epicondylitis left (dominant extremity) elbow is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The Veteran's degenerative joint disease of the right 
knee is not manifested by flexion limited to 45 degrees.  

2.  The Veteran's degenerative joint disease of the left knee 
is not manifested by flexion limited to 45 degrees.  


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for 
degenerative joint disease of the right knee have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Codes 
(DC) 5257, 5260 (2009).

2.  The criteria for an initial compensable rating for 
degenerative joint disease of the left knee have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 4.1-4.14, 4.40-4.46, 4.71a, DCs 5257, 5260 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Before addressing the merits of the Veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2009) Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  In a letter issued in March 2006, VA notified the 
Veteran of the information and evidence needed to 
substantiate and complete his claims, including what part of 
that evidence he was to provide and what part VA would 
attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

Since the issues in this case (entitlement to assignment of 
higher initial ratings) are downstream issues from that of 
service connection (for which a VCAA letter was duly sent in 
March 2006), another VCAA notice is not required.  VAOPGCPREC 
8-2003 (Dec. 22, 2003).  The United States Court of Appeals 
for Veterans Claims (Veterans Court) also has determined that 
the statutory scheme does not require another VCAA notice 
letter in a case such as this where the Veteran was furnished 
proper VCAA notice with regard to the claim of service 
connection itself.  See Dingess v. Nicholson, 19 Vet. App. 
473, 491 (2006).   

To the extent that Dingess requires more extensive notice as 
to potential downstream issues such as disability ratings and 
effective dates, because the October 2006 rating decision was 
fully favorable to the Veteran on the issues of service 
connection for right and left knee disabilities, and because 
the Veteran's higher initial rating claims for right and left 
knee disabilities are being denied in this decision, the 
Board finds no prejudice to the Veteran in proceeding with 
the present decision and any defect with respect to that 
aspect of the notice requirement is rendered moot.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In 
Dingess, the Veterans Court held that, in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  See Dingess, 19 Vet. 
App. at 490-91.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the Veteran in obtaining evidence 
and affording him the opportunity to give testimony before 
the RO and the Board, although he declined to do so.  It 
appears that all known and available records, including a 
compact disc, relevant to the issues on appeal have been 
obtained and are associated with the Veteran's claims file; 
the Veteran does not contend otherwise.  VA also has provided 
the Veteran with examinations to determine the current nature 
and severity of his service-connected disabilities.  In 
summary, VA has done everything reasonably possible to notify 
and to assist the Veteran and no further action is necessary 
to meet the requirements of the VCAA.

Criteria & Analysis

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  The Board 
acknowledges that a claimant may experience multiple distinct 
degrees of disability that might result in different levels 
of compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  Therefore, the analysis in this 
decision is undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods. 

The Veteran has claimed entitlement to increased initial 
ratings for right and left knee degenerative joint disease.  
The RO granted service connection in October 2006 and 
assigned noncompensable ratings effective August 1, 2006 
under Diagnostic Codes 5010-5257 with regard to the right 
knee and 5010-5260 with regard to the left knee.  

It should be noted that when evaluating disabilities of the 
musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.

The normal range of motion for the knee is flexion to 140 
degrees and extension to 0 degrees.  38 C.F.R. § 4.71, Plate 
II.

DC 5260 provides ratings based on limitation of flexion of 
the leg.  Flexion of the leg limited to 60 degrees is rated 
noncompensably (0 percent) disabling; flexion of the leg 
limited to 45 degrees is rated 10 percent disabling; flexion 
of the leg limited to 30 degrees is rated 20 percent 
disabling; and flexion of the leg limited to 15 degrees is 
rated 30 percent disabling.  38 C.F.R. § 4.71a.  See 
VAOPGCPREC 09-04 (separate ratings may be granted based on 
limitation of flexion (DC 5260) and limitation of extension 
(DC 5261) of the same knee joint). 

DC 5261 provides ratings based on limitation of extension of 
the leg.  Extension of the leg limited to 5 degrees is rated 
noncompensably (0 percent) disabling; extension of the leg 
limited to 10 degrees is rated 10 percent disabling; 
extension of the leg limited to 15 degrees is rated 20 
percent disabling; extension of the leg limited to 20 degrees 
is rated 30 percent disabling; extension of the leg limited 
to 30 degrees is rated 40 percent disabling; and extension of 
the leg limited to 45 degrees is rated 50 percent disabling.  
38 C.F.R. § 4.71a.  

Under DC 5257, a 10 percent rating is warranted for slight 
recurrent subluxation or lateral instability; a 20 percent 
rating is applied for moderate; and a 30 percent rating is 
applicable for severe.  Under DC 5256, a minimum 30 percent 
rating is warranted when there is ankylosis of the knee with 
favorable angle in full extension or in slight flexion 
between 0 and 10 degrees.  

Under DC 5258, a 20 percent disability rating is available 
for dislocated semilunar cartilage with frequent episodes of 
"locking," pain, and effusion into the joint.  There is no 
rating in excess of 10 percent available under DC 5259 for 
cartilage removal.  

In VAOPGCPREC 9-2004, VA's General Counsel concluded that a 
claimant who had both limitation of flexion and limitation of 
extension of the same leg must be rated separately under DC's 
5260 and 5261 to be adequately compensated for functional 
loss associated with injury to the leg.  See VAOPGCPREC 9-
2004 (September 17, 2004).

Additionally, separate ratings may be assigned for knee 
disability under DC's 5257 and 5003 where there is X-ray 
evidence of arthritis in addition to recurrent subluxation or 
lateral instability.  See VAOPGCPREC 23-97 and VAOPGCREC 9-
98.

In rating a service-connected knee disability, all applicable 
diagnostic codes must be considered to include DC's 5003, 
5256, 5257, 5258, 5259, 5260, and 5261.  In Butts v. Brown, 5 
Vet. App. 532 (1993), the Veterans Court held that the 
selection of the proper diagnostic code is not a question of 
law subject to the de novo standard of review.  Accordingly, 
the Veterans Court held in Butts that as VA and the Board 
possess specialized expertise in determining the application 
of a particular diagnostic code to a particular condition, 
their determination is due greater deference.  Indeed, the 
Veterans Court also has held that, although the reason for 
the change must be explained, the VA and the Board may change 
the diagnostic codes under which a disability or disabilities 
are evaluated.  Pernorio v. Derwinski, 2 Vet. App. 625 
(1992).
	
The Veteran underwent a VA examination in March 2006.  He 
reported daily bilateral knee pain and "the pain is the same 
in both knees."  He denied locking or giving way.  He stated 
that the he gave up running and sports due to knee pain.  He 
denied missing any work time and was able to perform his work 
functions.  He denied flare-ups.  

Upon physical examination, there were no scars or 
deformities.  There was no quadriceps atrophy, tenderness, or 
effusion.  Flexion was from zero to 140 degrees.  Drawers 
were negative.  Collaterals were without laxity.  There was 
no crepitus.  McMurray's was with apprehension and pain.  
There was no pain noted during range of motion.  There was no 
additional limitation following repetitive range of motion.  
The examiner diagnosed mild medial compartmental narrowing 
bilaterally.  There was small marginal osteophytes about the 
medial compartment and off the patella, bilaterally.  The 
examiner also noted degenerative joint disease of the right 
and left knees, with mild functional loss.  

Private treatment records from 355th Medical Group reflect 
that the Veteran was assessed with mild to moderate 
degenerative joint disease of the knees with medial joint 
space narrowing and frequent pain worsened by activity.  

The Veteran underwent another VA examination in October 2009.  
He reported mild to moderate knee soreness daily, and flare 
ups with more pain during golf and other types of similar 
activity.  He stated that work effect was that he could sit 
for a maximum of 45 minutes at one time.  He reported that 
daily activities affected were walking for a maximum of a 
half mile or 20 minutes at a time.  He stated that he was 
able to do exercises involving his knees, for example, a 
maximum 30 minutes on recumbent exercise bicycle.  He 
reported popping noises, left more than right.  He denied 
giving way.  He stated that he was awakened at night about 4 
or 5 times a month due to knee pain.  

Upon physical examination, gait was normal, with slight 
tenderness medially.  There was no instability in the 
cruciate and lateral ligaments.  There was no effusion.  
There was slight patellofemoral rubbing on extension, left 
greater than right.  Manual muscle strength testing was 5 out 
of 5, with no atrophy.  There was no fatigability.  There was 
very minimal varus on the left, minimal to none on the right.  
Right knee extension was to zero degrees, and flexion was to 
145 degrees.  Left knee extension was to zero degrees, and 
flexion was to 125/130 degrees.  There was no additional loss 
of motion on repeat testing.  The examiner diagnosed right 
knee mild degenerative joint disease with minimal, not 
clinically significant, varus.  Functional impairment was 
minimal, if any, with a normal range of motion.  There was no 
weakness, fatigability, or incoordination.  The examiner 
diagnosed left knee mild degenerative joint disease with 
minimal varus, essentially no clinical significance.  
Functional impairment was slight.  There was no weakness, 
fatigability, or incoordination.  

The Board finds that there is a  preponderance of evidence 
against the Veteran's claim for an initial compensable rating 
for the right and left knee disabilities.  Criteria set forth 
under DC 5260 requires flexion limited to 45 degrees to 
receive a compensable disability rating.  The medical 
evidence fails to establish this limitation.  For example, 
the March 2006 examiner found flexion limited to 140 degrees.  
Criteria set forth under DC 5257 requires slight knee 
impairment (recurrent subluxation or lateral instability) for 
a compensable disability rating.  The medical evidence fails 
to establish this limitation.  For example, the October 2009 
VA examiner noted that there was no instability in the 
cruciate and lateral ligaments.  Criteria set forth under 
DC 5261 requires extension limited to 10 degrees. The medical 
evidence fails to establish this limitation.  For example, 
the October 2009 examiner found extension limited to zero 
degrees.

As noted previously, when evaluating musculoskeletal 
disabilities on the basis of limitation of motion, functional 
loss due to limited or excess movement, pain, weakness, 
excess fatigability, or incoordination is to be considered in 
the determination of the extent of limitation of motion.  38 
C.F.R. § 4.40, 4.45, 4.59 (2003); DeLuca, 8 Vet. App. at 204-
07.  The Board notes that the Veteran has reported right and 
left knee pain since injuring the knees in service.  The 
Board finds that the present disability ratings take into 
consideration the Veteran's complaints of pain, thus, the 
Board finds that 38 C.F.R. § 4.40, 4.45 and 4.59 do not 
provide a basis for a higher rating.  See DeLuca, 8 Vet. App. 
at 204-07.

There is also no x-ray evidence of arthritis to provide a 
basis for consideration of separate ratings under DC's 5003 
and 5257.  See VAOPGCPREC 23-97 and VAOPGCREC 9- 98.

The Veteran clearly suffers from right and left knee 
impairment.  The Board is bound by regulations which set 
forth the criteria for various ratings.  The preponderance of 
the evidence in this case is against a finding that the 
criteria for increased ratings have been met under any 
applicable DC.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations also has been considered.  
The record does not present such "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards."  38 C.F.R. 
§ 3.321(b)(1).  In this regard, the Board finds that there 
has been no showing by the Veteran that the service- 
connected right and left knee disabilities have resulted in 
marked interference with employment or necessitated frequent 
periods of hospitalization.  Under these circumstances, the 
Board finds that the Veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).




ORDER

An initial compensable evaluation for degenerative joint 
disease of the right knee is not warranted.  

An initial compensable evaluation for degenerative joint 
disease of the left knee is not warranted.  


REMAND

The Board notes that a letter from Dr. B.C.A. dated in 
October 2009 reflects that the Veteran's left elbow pain 
keeps him from doing dentistry full time.  After advising the 
Veteran of the provisions of 38 C.F.R. § 3.321(b)(1) and the 
requirements for establishing entitlement to an extra-
schedular evaluation for lateral epicondylitis left (dominant 
extremity) elbow, the RO should consider whether the 
Veteran's case should be forwarded to the Director of the 
Compensation and Pension Service for extra-schedular 
consideration under the provisions of 38 C.F.R. 
§ 3.321(b)(1).  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should inform the Veteran of 
the provisions of 38 C.F.R. § 3.321(b)(1) 
and the requirements for establishing 
entitlement to an extra-schedular 
evaluation for lateral epicondylitis left 
(dominant extremity) elbow.  
Specifically, the Veteran should be 
advised that he can submit or identify 
evidence in conjunction for his claim for 
an increased rating for lateral 
epicondylitis left (dominant extremity) 
elbow, which tends to show marked 
interference with employment and/or 
frequent hospitalization due to this 
disability.  He should be advised further 
that such evidence can include 
documentation demonstrating the amount of 
time he has lost from work specifically 
as a result of this disability.  A copy 
of this notice letter should be included 
in the claims file.

2.  Thereafter, readjudicate the claim on 
appeal.  If the benefit sought on appeal 
remains denied, issue an appropriate 
supplemental statement of the case and 
afford the claimant and his 
representative the opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


